DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/19/2022 is acknowledged.  The Amendment includes the amending of claims 1-17, and the addition of claims 18-20.
Terminal Disclaimer
3.	The terminal disclaimers filed on 05/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,515,120 and U.S. Patent 10,902,064 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Double Patenting
4.	The rejections raised in the Office Action mailed on 02/01/2022 have been overcome by applicant’s submission of terminal disclaimers on 05/12/2022.
Claim Objections
5.	The objections raised in the Office Action mailed on 02/01/2022 have been overcome by applicant’s amendments received on 05/19/2022.
Claim Rejections - 35 USC § 112
6.	The rejections raised in the Office Action mailed on 02/01/2022 have been overcome by applicant’s amendments received on 05/19/2022.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9.	Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to whether the claimed “first user” refers to the claimed “person” in the limitation “for each person, defining a permission for a first user to use the particular item based on the similarity score for each of the plurality of items and that person's score for items”.
	Dependent claims 2-10, 12-16, and 18-20 are rejected for incorporating the deficiencies of independent claims 1 and 11 respectively.
Claim Rejections - 35 USC § 101
10.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a computer-implemented method, system, and non-transitory computer readable medium respectively. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of determining and assigning permissions/licenses.
The examiner further notes that claim 1 recites a method for determining permissions based on metrics which is similar to themes defined above of method of organizing human activity such as performing legal duties (e.g. determining permissions of a licensable product), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as performing legal duties. The limitations, substantially comprising the body of the claim, recite a standard process of determining permissions based on metrics.  The examiner notes that the claimed invention organizes information related to permissions/licenses of products. Traditionally, attorneys or anyone else involved in the field of law would determine and assign permissions/licenses regarding products. Attorneys or anyone else involved in the field of law determine and assign permissions/licenses with respect to products. Because the limitations above closely follow the steps standard in determining licenses/permissions and performing legal duties, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.
Claim 1:
A computer-implemented method, comprising
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., a computer, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
receiving data comprising a plurality of items and a particular item
calculating a similarity score for each of the plurality of items and the particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, defining a permission for a first user to use the particular item based on the similarity score for each of the plurality of items and that person's score for items; 
identifying and assigning the defined permission to the first user from the pool
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as a computer, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning of permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of performing the legal duties of determining and assigning of permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-10 and 18-20 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining and assigning of permissions/licenses of the steps of claim 1 and do not amount to significantly more.
Specifically, claim 2 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 3 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 4 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 5 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 6 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 7 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 8 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 9 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 10 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Additionally, claim 18 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 19 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 20 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 1 by defining the permission/license and can be performed by the human mind and does not amount to significantly more.  
Claim 11:
A computer-implemented system, comprising: one or more data processors; a computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors, computer-readable medium, etc.), does not take the claim out of the certain methods of organizing human activity grouping.
that include:  receiving data comprising a plurality of items and a particular item;  
calculating a similarity score for each of the plurality of items and the particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, defining a permission for a first user to use the particular item based on the similarity score for each of the plurality of items and that person's score for items; 
identifying and assigning the defined permission to the first user from the pool
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, computer-readable medium, etc, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a system instructing the reader to implement the identified system of performing the legal duties of determining and assigning permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 12-16 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the performing the legal duties of determining and assigning permissions/licenses of the steps of claim 11 and do not amount to significantly more.
Specifically, claim 12 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the time metric and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 13 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the interaction metric and can be performed by the human mind and does not amount to significantly more.  
Furthermore, claim 14 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Additionally claim 15 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the type of permission/license and can be performed by the human mind and does not amount to significantly more.  
Moreover, claim 16 is simply further defining the abstract idea of determining and assigning permissions/licenses of the steps of claim 11 by defining the product that is to be licensed/have permissions and can be performed by the human mind and does not amount to significantly more.  
Claim 17:
A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps of a method
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., one or more data processors), does not take the claim out of the certain methods of organizing human activity grouping.
the steps comprising:  receiving data comprising a plurality of items and a particular item; 
calculating a similarity score for each of the plurality of items and the particular item; 
determining a score for each person in a pool for each of the plurality of items, wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric; 
for each person, determining a permission for a first user to use the particular item based on the similarity score for each of the plurality of items and that person's score for items; and
identifying and assigning the defined permission to the first user from the pool
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically performing the legal duties of determining and assigning permissions/licenses.  Attorneys have determined and assigned permissions/licenses long before the invention of computers. The mere nominal recitation of generic computer components such as one or more data processors, does not take the claim out of the certain methods of organizing human activity grouping.  Therefore, the limitation is directed to an abstract idea.
Alternatively, the claim recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in executing legal work regarding the performing the legal duties of determining and assigning permissions/licenses. The examiner notes that permissions/licenses were determined and assigned long before modern computer were invented, and continues to be predominantly a product of human endeavor. Furthermore, permissions/licenses in the legal field has been standard in the industry. Attorneys determine and assign licenses/permissions. The instant application is directed to a determining and assigning of permissions/licenses based on metrics. Because the limitations above closely follow the steps of performing legal duties, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a non-transitory computer readable medium instructing the reader to implement the identified non-transitory computer readable medium of performing the legal duties of determining and assigning permissions/licenses on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “one or more data processors”, “computer-readable medium” is recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
14.	Claims 1, 6-7, 10-11, 13, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322).
15.	Regarding claims 1, 11, and 17, Park teaches a computer-implemented method, computer-implemented system, and non-transitory computer-readable medium comprising:
A)  receiving data comprising a plurality of items and a particular item (Paragraphs 26-27 and 38);
B)  calculating a similarity score for each of the plurality of items and the particular item (Paragraphs 26-27 and 38); 
C)  determining a score for each person in a pool for each of the plurality of items (Paragraph 38); 
E)  based on the similarity score for each of the plurality of items and that person's score for items (Paragraphs 26-27 and 38).
	The examiner notes that Park teaches “receiving data comprising a plurality of items and a particular item” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27) and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items entails receiving data about both the candidate items and the user consumed items in the first place.  The examiner notes that Park teaches “calculating a similarity score for each of the plurality of items and the particular item” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27) and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items teach the claimed similarity score.  The examiner further notes that Park teaches “determining a score for each person in a pool for each of the plurality of items” as “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated affinity score for each item to the user teaches the claimed score.  Moreover, the system of Park is clearly directed towards multiple users such that affinity scores for each user will be calculated and recommended items will be directed to each user based on the highest affinity score.  The examiner further notes that Park teaches “based on the similarity score for each of the plurality of items and that person's score for items” as “As each column of matrix R is a unit-length vector, the cosine similarity between an item i and item j can be defined as cos(i,j)=.SIGMA..sub.u.epsilon.Vr.sub.uir.sub.uj, item i represents an item a user has consumed and item j represents a candidate item that might be recommended to the user. In some instances, the cosine similarity might be defined by few common users. For example, item i and j might have only been rated by two users each and only one common user who rated both items. In such an instance, the cosine similarity of item i and j will be 0.5.  A technique of the present invention includes "penalizing" or lessening the importance given to a cosine similarity based on only a few common users. Common means of penalizing include determining… where c.sub.ij and .gamma. are the number of common users rating both items and a shrinkage parameter. Note that if c.sub.ij>>.gamma., cos(i,j)'.apprxeq.cos(i,j) and if c.sub.ij<<.gamma., cos(i,j)'.apprxeq.0. .gamma. can be determined based on cross validation testing to determine a value that provides the highest performance based on system implementation preferences, for example .gamma.=50.  Then for each item, the top K nearest neighbor items based on the cosine similarity can be determined. The list of nearest neighbor items of an item is a list of candidate items that have the strongest affinity towards the item” (Paragraphs 26-27), and “The nearest neighbor items of each user feature and each item (l.sub.si) can be extracted from the database as candidate items. Affinity scores of each candidate item can be determined as the summation of affinity weights between the candidate item and each user feature of the user and/or each item the user has consumed. For example, the affinity score of an item j for a user u can be defined as… The item or items that have the highest affinity score can then be recommended to the user” (Paragraph 38).  The examiner further notes that the calculated cosine similarity as well as summed affinity weights between candidate items and user consumed items teach the claimed similarity score.  Moreover, the calculated affinity score for each item to the user teaches the claimed person’s score.
	Park does not explicitly teach:
D)  wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric.
	Gross, however, teaches “wherein prescience scores are calculated based on an earliness of interaction metric and a number of interactions metric” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that Gross teaches that the computing of the total number of units sold, views, etc. (i.e. number of interactions) and the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Furthermore, the subsequent calculation of a trendsetter score (i.e. “prescience”) can be based on “earliness” as described in the citation of Paragraph 125 (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).
Park and Gross do not explicitly teach:
E)  for each person, defining a permission for a first user to use the particular item;
F)  identifying and assigning the defined permission to the first user from the pool.
Selinger, however, teaches “for each person, defining a permission for a first user to use the particular item” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57) and “identifying and assigning the defined permission to the first user from the pool” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57).
The examiner further notes that the secondary reference of Selinger teaches the concept of identifying and sending (i.e. “assigning” in the broadest reasonable interpretation) offers (i.e. “permissions” in the broadest reasonable interpretation) to purchase (i.e. “use” in the broadest reasonable interpretation) unreleased products to specific identified early adopters as shown in Figure 14.  Specifically, users are allowed (i.e. “permitted”) to purchase (i.e. “use”) unreleased products. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Selinger’s would have allowed Park’s and Gross’s to provide a method for increasing traffic to commercial items, as noted by Selinger (Column 2, lines 50-61).

Regarding claims 6 and 13, Park does not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the earliness of interaction metric is based on conversions of items.
	Gross, however, teaches “wherein the earliness of interaction metric is based on conversions of items” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

Regarding claim 7, Park does not explicitly teach a computer-implemented method comprising:
A)  wherein conversions comprise purchases or rentals of items.
	Gross, however, teaches “wherein conversions comprise purchases or rentals of items” as “FIG. 2A is a flow chart illustrating the steps performed by a trendsetter identification process implemented in accordance with one exemplary embodiment of the present invention. As seen there, a first step 210 examines which items are the most popular within the community at a given time, which may be the present, or some prior date. It should be apparent that the process can be executed to identify trendsetters for a single items, multiple items, or items within a larger logical grouping, such as a category or sub-category of items. For example, an item might be a particular title of a book; a category of books might be logically grouped by artist, genre, publisher, etc.  It should be clear that "popularity" of an item (or items) could be measured by reference to numbers of units sold, a number of units rented, a number of page views, a number of queries, a number of messages, etc., and the degree by which an item is deemed to be popular can be measure in any number of ways, including, for example, a percentage. Thus, in the present example, an item is deemed "popular" when it is among the top 10, or among the top 10% of items. Other applications are likely to use other benchmarks for determining popularity” (Paragraphs 101-102), “At step 230, the process then identifies the actual trendsetters by examining the first Y adoption times of each item in the set of popular items. Again the trendsetters are preferably identified from within an electronic community using a conventional electronic data collection technique, but do not have to be. This is because in some cases, for example, the nature of people's behavior may be such that a first group's individual and collective behavior can be more accurately modeled, tracked, and used for predictive value for a second unrelated group. The latter, for example, may not provide sufficient tracking information that can be meaningfully analyzed” (Paragraph 104), “As an alternative the raw trendsetter scores for a particular item could be scaled in accordance with the degree of "earliness," so that a person could receive a score that is not simply a constant. For instance, if M is 500, a person may receive a score of 10 for being in the top 100 adopters, and a score of only 5 for being between the top 100 and top 500. The person may in fact receive a score equal to his/her actual adoption number within the population. Similar examples will be apparent to those skilled in the art” (Paragraph 125), and “FIG. 4 is a time chart illustrating a typical adoption rate of a new item within an online community, identifying particular regions where subscribers behave as early adopters, middle adopters and late adopters. This last category, which may be described as "trend laggards" may also be useful to identify as well, for a variety of reasons” (Paragraph 170).
	The examiner further notes that the identification of early adopters via determined "adoption times" teaches an example of the claimed "earliness of interaction metric".  Such an “adoption” entails a conversion (i.e. rentals, sale, etc.) of an item.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Gross’s would have allowed Park’s to provide a method for allowing users of an online community to benefit from the prescience of trendsetters, as noted by Gross (Paragraph 80).

	Regarding claims 10 and 16, Park further teaches a computer-implemented method and computer-implemented system comprising:
A)  wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book (Paragraph 23).
	The examiner notes that Park teaches “wherein the particular item is accessible as a video download, streaming video, a physical video copy, an audio download, streaming audio, a physical audio copy, an image, a game, a physical book, or an electronic book” as “The term "item" can also refer to tangible products such as DVDs, clothing, or consumer electronics, or to services such as travel or financial advice. One of ordinary skill in the art will appreciate that what the term "item" can refer to in the context of this disclosure is virtually limitless” (Paragraph 23).  The examiner further notes that a DVD is an example of a physical video copy.

	Regarding claim 18, Park and Gross do not explicitly teach a computer-implemented method comprising:
A)  wherein the permission is assignable to a second user from the pool.
Selinger, however, teaches “wherein the permission is assignable to a second user from the pool” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57).
The examiner further notes that due to the diction of “assignable”, the aforementioned limitation is interpreted as an intended-use type limitation.  Nevertheless, it is clear that the secondary reference of Selinger teaches the concept of identifying and sending (i.e. “assigning” in the broadest reasonable interpretation) offers (i.e. “permissions” in the broadest reasonable interpretation) to purchase (i.e. “use” in the broadest reasonable interpretation) unreleased products to specific identified early adopters as shown in Figure 14.  Specifically, users are allowed (i.e. “permitted”) to purchase (i.e. “use”) unreleased products.  Such users can include a second user. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Selinger’s would have allowed Park’s and Gross’s to provide a method for increasing traffic to commercial items, as noted by Selinger (Column 2, lines 50-61).

Regarding claim 20, Park and Gross do not explicitly teach a computer-implemented method comprising:
A)  wherein the permission facilitates a plurality of transactional edits to the particular item.
Selinger, however, teaches “wherein the permission facilitates a plurality of transactional edits to the particular item” as “FIG. 12 shows sample contents of a customer score table 1500 typically used by the facility. The customer score table contains a row for each customer whose purchase of a product appears in the exhaustive product purchase table and who passed the tests of steps 702-704, such as row 1501 for customer 17193262. Each row is divided into a customer ID column 1511, a customer score column 1512 containing the scaled customer score for this customer, and a high value column 1513 containing the high value flag for this customer. The contents of this table may be used to identify early adopters and/or high value customers, for purposes including promoting these customers. Customers may be so identified by filtering the rows of the table to those whose customer score exceeds the threshold, and/or those whose high value flag is set.  FIG. 14 is a screenshot diagram that depicts a sample welcome screen displayed to a customer who has been previously identified as an early adopter. The welcome screen 1450 includes a message identifying the user as an early adopter and conveying a special offer permitting the user to purchase a new product before it becomes generally available. The welcome page includes a link 1451 that the user may follow to take advantage of the special offer and purchase the new product” (Column 8, lines 34-57).
The examiner further notes that due to the diction of “facilitates”, the aforementioned limitation is interpreted as an intended-use type limitation.  Nevertheless, it is clear that the secondary reference of Selinger teaches the concept of identifying and sending (i.e. “assigning” in the broadest reasonable interpretation) offers (i.e. “permissions” in the broadest reasonable interpretation) to purchase (i.e. “use” in the broadest reasonable interpretation) unreleased products to specific identified early adopters as shown in Figure 14.  Specifically, users are allowed (i.e. “permitted”) to purchase (i.e. “use”) unreleased products.  A purchased product from a user allows that user to perform transactional edits (which are not defined in the claims) in any manner that they see fit.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Selinger’s would have allowed Park’s and Gross’s to provide a method for increasing traffic to commercial items, as noted by Selinger (Column 2, lines 50-61).
16.	Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322) as applied to claims 1, 6-7, 10-11, 13, 16-18, and 20 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818).
17.	Regarding claims 2 and 15, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission is further based on an amount of time of interaction metric.
	Goodwin, however, teaches “wherein the permission is further based on an amount of time of interaction metric” as “The document may be associated with the user when the user creates, edits, views or otherwise accesses the document. An actions record may be maintained, step 106. The actions record may identify actions that have been performed on a document by a user, time of action, duration of action, and other criteria. Based on actions performed on the document by a user and the category or categories assigned to the document, a user affinity may be determined, step 108. The user affinity may be a score calculated based on the user's actions regarding a particular document and the categories assigned to the document as described in further detail below with reference to FIG. 2” (Paragraph 26).
	The examiner further notes that the secondary reference of Goodwin teaches the concept that duration (i.e. amount of time) of interactions can be used as a basis for calculating scores. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Goodwin’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for more accurately discerning user affinities, as noted by Goodwin (Paragraph 5).
18.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322) as applied to claims 1, 6-7, 10-11, 13, 16-18, and 20 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of 
19.	Regarding claim 3, Park, Gross, Selinger, and Goodwin do not explicitly teach a computer-implemented comprising:
A)  wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people.
	Neuneier, however, teaches “wherein the amount of time of interaction metric for a particular person is relative to other people in the pool of people” as “the duration an average user is expected to stay on a web page may be calculated by taking all durations and the text length into consideration allowing a comparison of the individual duration of a single user compared with the average time of all users” (Paragraph 36).
	The examiner further notes that the secondary reference of Neuneier teaches that duration of a user can be compared to the durations of other users.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Neuneier’s would have allowed Park’s, Gross’s, Selinger’s, and Goodwin’s to provide a method for making durations better comparable to one another, as noted by Neuneier (Paragraph 36).
20.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322) as applied to claims 1, 6-7, 10-11, 13, 16-18, and 20 above, and further in view of Goodwin et al. (U.S. PGPUB 2003/0135818) as applied to claims 2 and 15 above, and further in view of Ramer et al. (U.S. PGPUB 2007/0061332).
21.	Regarding claim 4, Park, Gross, Selinger, and Goodwin do not explicitly teach a computer-implemented method comprising:
A)  wherein the amount of time of interaction metric is based on viewing or listening times.
	Ramer, however, teaches “wherein the amount of time of interaction metric is based on viewing or listening times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, Selinger’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).

Regarding claim 5, Park, Gross, Selinger’s, and Goodwin do not explicitly teach a computer-implemented method comprising:
A)  wherein the amount of time of interaction metric is based on website or advertisement viewing times.
	Ramer, however, teaches “wherein the amount of time of interaction metric is based on website or advertisement viewing times” as “The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics” (Paragraph 54) and “Implicit preferences of users may also be collected by recording all pages that are visited by users and the frequency and/or duration of each visit” (Paragraph 64).
	The examiner further notes that the secondary reference of Ramer teaches that duration can include the duration of viewing (i.e. time spent viewing).  The combination would have expanded Goodwin’s duration to include time spent viewing videos.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Ramer’s would have allowed Park’s, Gross’s, Selinger’s, and Goodwin’s to provide a method for enhancing usage tracking, as noted by Ramer (Paragraph 55).
22.	Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322) as applied to claims 1, 6-7, 10-11, 13, 16-18, and 20 above, and further in view of Block et al. (U.S. PGPUB 2006/0064367).
23.	Regarding claims 8 and 14, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission.
	Block, however, teaches “wherein the permission has an associated type that identifies whether the permission is an exclusive permission or a non-exclusive permission” as “as stated above, a patent may generally include a right to exclude others from practicing the invention. Inherent in the right to exclude may be the right to license particular entities to practice the invention, usually in return for compensation, such as licensing fees. Further, different types of licenses may be granted such as an exclusive license, a non-exclusive license, an exclusive license within a defined field of use, etc” (Paragraph 19).
	The examiner further notes that the secondary reference of Block teaches the well-known legal concept of granting exclusive and/or nonexclusive license rights (i.e. permissions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Block’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for more flexibility in assigning rights, as noted by Block (Paragraph 19).
24.	Claims 9, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Park et al. (U.S. PGPUB 2010/0250556) in view of Gross (U.S. PGPUB 2004/0267604), and further in view of Selinger et al. (U.S. Patent 7,536,322) as applied to claims 1, 6-7, 10-11, 13, 16-18, and 20 above, and further in view of Martinez et al. (U.S. PGPUB 2008/0115228).
25.	Regarding claims 9 and 15, Park, Gross, and Selinger do not explicitly teach a computer-implemented method and computer-implemented system comprising:
A)  wherein the permission is limited to a particular geographic area.
	Martinez, however, teaches “wherein the permission is limited to a particular geographic area” as “In another aspect the indication of access rights comprises an indication of a geographical limitation. In yet another aspect, the indication of access rights comprises an indication of a rendering device limitation” (Paragraph 7) and “the rights holder can select whether the distribution of rights or the rights that are being granted for a specific content item or bulk of content items is to be global or very specific territory. In other words, a rights holder can specify the geographical scope of coverage that is provided with the granting of a right or rights associated with the content item. In one embodiment, the rights holder is provided with a radio button 902 and a radio button 904 in order to make a selection of whether the rights are to be made global or per territory. If the rights holder selects radio button 902, the rights are generally assigned globally and further, if the rights holder wants to exclude certain territories, the rights holder can select one or more drop-down menus 906. For example, the rights holder may select to extend specific rights globally except for the United Kingdom and France. In addition, if further territories are to be added, the user interface 900 can provide a button 912 that allows adding additional drop-down menu items 906 so as to enter additional territories that are to be accepted from a global coverage of the license. Furthermore, in another embodiment, the rights holder may select radio button 904 to select specific territories of coverage of the associated rights. Therefore, once the rights holder has selected the radio button 904, additional drop-down menus 908 can be provided for the rights holder to select the territories in which the granted associated rights will be effective. Only in the associated countries or territories provided in drop-down menu 908 will the rights granted be legally utilized. If a rights holder wants to add additional territories to the list of drop-down menus 908, the rights holder may select button 910 to add further drop-down menu boxes to allow the rights holder to select additional territories” (Paragraph 74).
	The examiner further notes that the secondary reference of Martinez teaches the concept of granting rights (i.e. permissions) to specific geographic areas.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Martinez’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for allowing for more flexibility in managing rights to assets, as noted by Martinez (Paragraph 4).

	Regarding claim 19, Park, Gross, and Selinger do not explicitly teach a computer-implemented method comprising:
A)  wherein the permission is active for a period of time.
	Martinez, however, teaches “wherein the permission is limited to a particular geographic area” as “FIG. 7 depicts an example of a user interface for entering a period of time related to rights to a content item according to one embodiment. The user interface 700 can be provided for a rights holder who wishes to limit the distribution of a content item based on a license that lasts a specific time period. As such, the rights holder may utilize checkbox 702 to indicate that a rights holder wants to limit the license for a specific period of time. For example, user interface 704 includes a check box, a date field and time drop-down menus that will permit a rights holder to indicate a time and a date in which the license period will start. In addition, a user interface 708 can include a checkbox to indicate that there is an ending period as well as a text box for entering the date and drop down menus for entering a time” (Paragraph 70).
	The examiner further notes that the secondary reference of Martinez teaches the concept of limiting rights (i.e. permissions) in accordance with a specified period of time.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Martinez’s would have allowed Park’s, Gross’s, and Selinger’s to provide a method for allowing for more flexibility in managing rights to assets, as noted by Martinez (Paragraph 4).
Response to Arguments
26.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Selinger).
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicants argue on Pages 7-8 that “the claims recite additional elements that integrate the alleged abstract ideas into a practical application… The amended claims, taken as a whole, recite systems and methods for “identifying and assigning the defined permission to a first user from the pool.” The claims, as amended, impose meaningful limits on the alleged judicial exceptions identified by the Office Action, such that the amended claims recite application-specific systems and methods that are far from monopolizing the alleged judicial exceptions”.  However, in contrast to the assertions from the applicants, the claims are directed towards an abstract idea with no integration into a practical application.  As explained above, the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity, specifically performing the legal duties of determining and assigning permissions/licenses.  Moreover, there is no integration into a practical application as assigning a defined permission to a user is in and of itself the abstract idea of determining and assigning permissions/licenses.  
Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,483,846 issued to Kumar et al. on 27 January 2009.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to identify potential influencers).
U.S. PGPUB 2011/0282758 issued to Jacobi et al. on 17 Novembers 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to identify potential influencers).
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 24, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168